     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11     ANTOINE L. ARDDS,                                  Case No. 1:18-cv-01324-NONE-BAM (PC)
12                         Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                          REGARDING DISMISSAL OF CERTAIN
13             v.                                         CLAIMS AND DENIAL OF EX PARTE
                                                          MOTION FOR RELIEF AS MOOT
14     D. HICKS, et al.,
                                                          (ECF No. 32)
15                         Defendants.
                                                          FOURTEEN (14) DAY DEADLINE
16

17

18           Plaintiff Antoine L. Ardds (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19    pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff initiated this action on
20    September 21, 2018, and the matter was transferred to this Court on September 26, 2018. (ECF
21    Nos. 1 and 3.) Plaintiff filed a first amended complaint on December 11, 2018. (ECF No. 23.)
22    On October 31, 2019, the Court screened Plaintiff’s first amended complaint and granted him
23    leave to amend. (ECF No. 29.) Plaintiff filed a second amended complaint on December 5,
24    2019, along with an ex parte motion seeking an order directing the provision of his legal property.
25    (ECF No. 32.) Plaintiff’s second amended complaint is currently before the Court for screening.
26           I.      Screening Requirement and Standard
27           The Court is required to screen complaints brought by prisoners seeking relief against a
28
                                                         1
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 2 of 15

 1    governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 2    § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 3    or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 4    relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 5            A complaint must contain “a short and plain statement of the claim showing that the

 6    pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 7    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 8    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 9    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

10    as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

11    Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

12            To survive screening, Plaintiff’s claims must be facially plausible, which requires

13    sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

14    for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

15    Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

16    unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

17    plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

18            II.     Plaintiff’s Allegations

19            Plaintiff is currently housed at the California State Prison, Corcoran (“CSP-Corcoran”)

20    where the events in the amended complaint are alleged to have occurred. Plaintiff brings this
21    action for damages and injunctive relief against the following defendants: (1) Correctional

22    Counselor II D. Sanchez; (2) Officer D. Hicks; (3) Officer A. Baylon; (4) Officer J. Alcantar; (5)

23    Officer J. MycIntyre; (6) Lieutenant J. Amaya; and (7) Correctional Licensed Social Worker R.

24    Severens. Plaintiff names defendants in their individual and official capacities.

25            Allegations re Substantial Risk of Serious Harm

26            On September 2, 2017, Plaintiff arrived from the Richard J. Donovan Correctional Facility
27    and was housed in a CTC-Mental Health Crisis Bed at CSP-Corcoran after experiencing a severe

28    claustrophobic reaction. In October 2017, Plaintiff was rehoused in CSP-Corcoran’s 3B-Facility.
                                                           2
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 3 of 15

 1    Plaintiff alleges that he became a target of reprisals because of his participation in several staff

 2    complaints and in litigation against officials of the California Department of Corrections and

 3    Rehabilitation (“CDCR”). He was continuously scheduled for RVRs and appeal grievance

 4    interviews with prior institutions. Plaintiff believes that e-mails and phone calls to Defendants

 5    Hicks, Sanchez and Amaya prompted them to flag Plaintiff as an inmate who likes to write up

 6    and sue staff. Plaintiff also believes that this prompted their sudden harassment, intimidation,

 7    threats and use of other persons as an instrument of attacks and assaults. Plaintiff contends that

 8    this led to the November 9, 2017 vicious assault by Plaintiff’s cellmate, who struck Plaintiff in

 9    the face, causing severe injuries to his right eye, nose and lips after being hit from behind with a

10    state cup. Plaintiff further believes that this information prompted Defendants Hicks and Amaya

11    to instigate other inmates by starting rumors regarding Plaintiff’s commitment offence with the

12    office porters. Plaintiff asserts that these defendants were aware that such an act would more than

13    likely incite other prisoners to attack and assault Plaintiff, which occurred on November 9, when

14    he was attacked and assaulted by his cellmate.

15           On or about October 30, 2017, Defendants Hicks and Amaya informed Defendants

16    Alcantar and MycIntyre that Plaintiff liked to sue and write up officers and to check out his c-file.

17    This allegedly prompted Defendants Alcantar and MycIntyre to display Plaintiff’s confidential,

18    privileged information to the unit porters from the unit computer. Plaintiff claims this was done

19    to incite other prisoners to attack and assault Plaintiff because defendants intended to punish him

20    for his crime and silence his complaints against CDCR officials.
21           On October 31, 2017, Defendants Hicks and Amaya were designated for housing and cell

22    assignment on CSP-Corcoran’s 3B- Facility. Defendants were aware of the substantial risk of

23    harm posed to Plaintiff by assigning a prior assaultive inmate into his cell. Defendants Hicks and

24    Amaya informed Defendants Alcantar and MycIntyre that they were reassigning Inmate T. Hall

25    to Plaintiff’s cell even though they were aware of 15 unoccupied cells in 3B02.

26           On October 31, 2017, Plaintiff was informed by Defendants Alcantar and MycIntyre to
27    expect a cellmate soon. Plaintiff informed Defendants Alcantar and MycIntyre that a cellmate

28    would pose a threat to Plaintiff’s safety, displaying his CDCR documents, appeals and court
                                                          3
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 4 of 15

 1    documents of complaints against staged assaults. Defendants stated that Plaintiff could either

 2    accept his cellmate or be written up and still forced to accept his cellmate. Plaintiff continued to

 3    address the matter, but he was told to take it up with his cellmate when he arrived.

 4           Defendant Baylon escorted Inmate Hall into Plaintiff’s cell. Defendant Baylon reportedly

 5    instigated this inmate to assault Plaintiff by releasing Plaintiff’s confidential privileged

 6    information to him during their walk over to the unit.

 7           Substantial Risk of Harm

 8           On November 2, 2017, Defendants Severens and Sanchez were informed by Plaintiff of

 9    his fears of being set up by CSP-Corcoran-3B officials for being an active participant in several

10    civil actions against CDCR officials. Between October 2017 and November 9, 2017, Plaintiff

11    made several requests to each defendant for a single cell placement due to his history of CDCR

12    officials staging in cell assaults by cellmates. Defendant Sanchez acknowledged her awareness of

13    such a threat posed to Plaintiff in his U.C.C. hearing and in his CDCR 128(b) chrono dated

14    November 2, 2017. Despite this knowledge, Defendant Sanchez ignored the risk factors and

15    failed to intervene to safeguard Plaintiff.

16           Plaintiff claims that due to the deliberate indifference of Defendants Severens and

17    Sanchez, Plaintiff was assaulted by his cellmate, Inmate T. Hall, on November 9, 2017. Plaintiff

18    sustained severe facial injuries from being struck from behind with a plastic cup. Inmate Hall had

19    a previous, similar attack on another inmate using a plastic cup.

20           Plaintiff alleges that Defendants Sanchez, Severens, Hicks, Alcantar, MycIntyre, Amaya
21    and Baylon were aware of Inmate Hall’s previous similar assaults on cellmates with state cups.

22    Plaintiff asserts that Defendant Hicks and Amaya were in charge of inmate housing assignments

23    and intentionally placed Inmate Hall in Plaintiff’s cell in retaliation for maintaining litigation

24    against several CDCR officials and Plaintiff’s commitment offense.

25           Allegations re Failure to Protect

26           Plaintiff alleges that on January 19, 2016, the CDCR Director and Secretary sent a
27    memorandum to all CDCR Wardens and Associate Directors addressing inmate housing

28    assignment considerations during the screening and housing process. On or about October 2017
                                                          4
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 5 of 15

 1    through November 9, 2017, Plaintiff supplied each defendant with a copy of this memorandum to

 2    reiterate their obligations to consider the vulnerabilities of inmates with mental and medical

 3    health conditions or severe developmental disabilities when determining whether to grant single

 4    cell status under the Departmental Operational Manual.

 5           Plaintiff contends that he had demonstrated on several occasions through departmental

 6    evidence that he fit each set of criteria in the January 19, 2016 memorandum. Plaintiff claims that

 7    each of these factors was intentionally ignored by Defendants Hicks, Alcantar, Sanchez,

 8    Severens, Amaya, Baylon and MycIntyre due to their feelings about his commitment offense and

 9    his participation in civil suits and staff complaints against CDCR officials. Plaintiff further

10    alleges that defendants ignored the length of his sentence, his enemies and victimization history,

11    his vulnerability due to medical or mental health and disabilities, history of in-cell assaults and/or

12    violence, nature of commitment offense, “R” or “S” suffix determination, and designated

13    protective custody. Plaintiff asserts that due to defendants’ failure to comply or implement an

14    assessment of these criteria, he was assaulted with a state plastic cup from behind by Inmate Hall

15    on November 9, 2017. At the time of the attack, Plaintiff was in the medication line, the attack

16    was unprovoked, and he had never met or had any words with Inmate Hall prior to the cell

17    assignment and November 9 assault.

18           Allegations re Use of Inmate Hall as an Instrument of Assault

19           Plaintiff alleges that on November 9, 2017, at approximately 8:00 p.m., he was assaulted

20    by his cellmate, Inmate T. Hall. Inmate Hall came behind Plaintiff during medication call and
21    struck him with a state plastic cup several times to his face, causing severe injuries to his right

22    eye, nose and lips, which later required x-rays. Plaintiff claims that the attack was unprovoked

23    because Inmate Hall was just paced in his cell by Defendants Hicks, Sanchez, Alcantar,

24    MycIntyre and Amaya, who had prior knowledge of Inmate Hall’s similar assaults and STG

25    affiliation to the SNY 2-5ers.

26           Plaintiff claims that on November 9, 2017, Defendants Alcantar and MycIntyre were in
27    position between the medication carts. Plaintiff asserts that both had a bird’s eye view of the

28    incident from beginning to end.
                                                          5
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 6 of 15

 1            On December 19, 2017, Plaintiff requested that his inmate and staff witnesses be called.

 2    The Senior Hearing Officer was given questions to be asked, including if the witnesses saw

 3    Inmate Hall strike Plaintiff in his face several times. Defendants Alcantar and MycIntyre offered

 4    Inmate Hall’s use of the cup, without ever being asked.

 5            Plaintiff alleges that between October 30, 2017 through November 9, 2017, Defendants

 6    Amaya, MycIntyre and Hicks conspired to use Inmate Hall as their instrument to carry out the

 7    assault on Plaintiff by intentionally placing Inmate Hall in his cell in retaliation for his exercise of

 8    protected conduct. Each of these defendants reportedly had access to the department’s computer

 9    to evaluate Plaintiff’s housing, cell and safety criteria.

10            Exhaustion of Administrative Remedies

11            On November 27, Plaintiff filed his first appeal/grievance complaining about the failure of

12    Defendant Sanchez to honor Plaintiff’s single cell placement request. On December 19, 2017,

13    Plaintiff was brought before Defendant Sanchez for his appeal/grievance hearing. Plaintiff

14    informed Defendant Sanchez that it was conflict of interest and Plaintiff was threatened with

15    reprisal. Plaintiff contends that this was intended to intimidate him and force him to withdraw the

16    grievance. Upon being forced to withdraw his appeal, Plaintiff stated that he would better address

17    the issues about the November 9, 2017, in another appeal.

18            On December 28, 2017, Defendants Sanchez and Severens were given an Inmate Request

19    for Interview CDCR Form 22 requesting single cell placement. Plaintiff informed both

20    defendants of the possible use of cellmates as instruments of assault in retaliation for filing civil
21    actions.

22            On January 3, 2018, Plaintiff filed his second grievance/appeal addressing the failure to

23    protect against the assault by Inmate Hall. Plaintiff alleges that Defendants Hicks, Amaya and

24    Sanchez and their agents delayed and obstructed the process, making administrative remedies

25    unavailable. Plaintiff also alleges that defendants retaliated against him in his efforts to resolve

26    the matter through proper investigation or evidentiary corroboration of his requested witnesses
27    during his disciplinary hearing on the charge of fighting.

28            On January 4, 2018, Plaintiff submitted an Inmate Request for Interview CDCR 22 Form
                                                           6
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 7 of 15

 1    to Defendant Severens informing him of Plaintiff’s fears of cellmate assaults and retaliation from

 2    CSP-Corcoran officials. Defendant Severens attempted to mislead Plaintiff regarding the criteria

 3    for single cell status, referencing a reportedly non-existent memorandum from September 2011.

 4    Defendant failed to offer such document upon request.

 5           On March 5, 2018, Plaintiff received his grievance back, but it was not in its original

 6    form. Plaintiff avers that Defendants Hicks, Sanchez and Amaya attempted to manipulate the

 7    appeals process until Plaintiff refiled his complaint on March 7, 2018, as instructed.

 8           Disability Accommodations & Deliberate Indifference

 9           On March 29, 2018, in retaliation for Plaintiff filing the above complaints (and bringing

10    attention to the February 17, 2018 assault and battery and possible death of Inmate D. Cole by

11    several prison officials), Plaintiff’s complaint/letters to the Office of Internal Affairs were

12    intercepted by prison officials on February 22, 2018.

13           Defendants Sanchez, Hicks, Alcantar, MycIntyre, Severens, Amaya and Baylon attempted

14    to remove Plaintiff from the Enhanced Outpatient Housing Unit into a general population unit

15    that was not his assigned or designated mental health care level.

16           On March 29, 2018, Plaintiff gave notice to the floor officer of his need to speak with his

17    clinician, Defendants Severens, regarding Plaintiff’s suicidal ideation at approximately 1:15 p.m.

18           At approximately 1:57 p.m., Plaintiff’s neighbor overheard Plaintiff’s request and

19    statement of using a razor due to feeling suicidal. This inmate informed Defendants Alcantar and

20    MycIntyre of Plaintiff slicing and cutting his throat and neck in a suicide attempt.
21           Defendant Alcantar responded and handcuffed Plaintiff, seating him at the middle “B”

22    section dayroom table to be evaluated by medical first responders. Plaintiff was later escorted by

23    a designated security escort to sit on him during his mental and medical evaluation by an LVN,

24    RN and Chief Psychiatrist.

25           At approximately 4:35 p.m., the chief psychiatrist made a call to Defendant Amaya

26    requesting that Plaintiff be placed on single cell status when he returned. Defendant Amaya
27    agreed. While awaiting further evaluation, Plaintiff’s security escort officer conducted a check to

28    ensure that Plaintiff would be returning to his assigned cell as a single cell placement. At 4:45
                                                          7
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 8 of 15

 1    p.m., this officer confirmed that Plaintiff should return to his assigned cell as a single cell.

 2              On March 29, 2018, at approximately 4:48 p.m., Plaintiff was released back to his

 3    assigned unit and cell. Upon huis return to the unit, Defendants Alcantar and MycIntyre informed

 4    Plaintiff that he had been reassigned to a CCCMS and general population housing unit., not his

 5    designated EOP mental health level of care unit. Plaintiff was escorted to his newly assigned cell,

 6    which was unoccupied. As Plaintiff entered, Defendants Baylon and another officer were

 7    walking another handcuffed inmate toward Plaintiff’s cell.

 8              Plaintiff kneeled in front of the cell and informed Defendant Baylon that he felt suicidal

 9    and unsafe to be housed with anyone. He was handcuffed and taken outside in front of the

10    program office where he was threatened and refused a suicidal assessment/evaluation.

11    Defendants Amaya, Baylon and Hicks refused to acknowledge Plaintiff’s request for a mental

12    health suicide watch placement. Due to the continued threats of harm and the intimidation by

13    Defendants Hicks, Amaya and Baylon, Plaintiff was forced to agree to return to the unit. Upon

14    Plaintiff’s return, he observed that the other inmate was already in the cell and had the cell door

15    shut to prevent custody from opening it. Defendant Baylon stated that he would force Plaintiff

16    into the cell. Plaintiff was still cuffed, but the other inmate was not.

17              Once the tray slot was open, the other inmate placed two razors on the tray slot, pointing

18    at them for Plaintiff to see. The inmate stated to Defendant Baylon that Plaintiff would not be

19    coming into the cell and displayed a prison knife/shank. Plaintiff was placed into the shower

20    while the assigned third watch sergeant attempted to manipulate the situation with the other
21    inmate.

22              The escorting officer notified the Chief Psychiatrist, who informed the watch commander

23    that Plaintiff was being forced to house in the inappropriate mental health treatment unit.

24    Plaintiff was later reassigned to original housing unit. Upon being reassigned, Plaintiff informed

25    Defendants Alcantar and MycIntyre of his suicidal ideations, because he was feeling stressed out

26    and depressed. Defendants continued to ignore Plaintiff’s mental health concerns.
27              Plaintiff is informed that the psychiatrist sent subordinate psychologists or psychiatrists to

28    remove Plaintiff from the unsafe environment. Plaintiff informed them of his suicidal ideation.
                                                           8
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 9 of 15

 1    They then instructed Defendants Alcantar and MycIntyre to place Plaintiff in the shower. He was

 2    later escorted to CTC-MHCB (crisis bed). Plaintiff alleges that the removal from his designated

 3    EOP treatment program was a conspired effort between Defendants Hicks, Alcantar, Baylon,

 4    MycIntyre, Sanchez and Amaya to silence his complaint to Internal Affairs officials.

 5           Equal Protection

 6           Plaintiff alleges that Defendants Hicks, Baylon, Alcantar, Sanchez, Amaya, Severens and

 7    MycIntyre engaged in act of discrimination against him based on his mental disabilities and his

 8    commitment offense. Between October 30, 2017 and March 29, 2018, Plaintiff alleges that

 9    Defendants Hicks, Baylon, Amaya, Alcantar and MycIntyre attempted to instigate, incite or

10    provoke other mentally disabled inmates to attack and assault Plaintiff by releasing confidential

11    privileged C-file information to them.

12           Plaintiff further alleges that a number of events continued to occur with Plaintiff and other

13    mentally disabled inmates that should have raised concerns about CSP-Corcoran’s 3B-2 and 3B-

14    01 units. Plaintiff claims that Defendants continued to engage in custom and pattern of using

15    other prisoners as the instrument of their assaults upon Plaintiff in retaliation for filing complaints

16    and advocating for those inmates who are incompetent to address their own issues.

17           Plaintiff alleges that Defendants Hicks, Sanchez, Alcantar, Amaya, MycIntyre, and

18    Baylon failed to act upon or protect against the substantial risk of harm posed to plaintiff from

19    October 2017 through November 9, 2017, when he was assaulted by his cellmate. Plaintiff

20    contends that this amounts to the deprivation of his right to reasonable protect on assault and
21    attacks from other people in prison, harassment, threats or intimidation. Plaintiff believes that

22    each defendant had a duty under the Eighth Amendment to protect prisoners from violence at the

23    hand of other prisoners.

24           Requested Relief

25           As relief, Plaintiff seeks compensatory and punitive damages.

26           III.    Discussion
27                   A. Official Capacity

28           Plaintiff is attempting to sue Defendants Sanchez, Hicks, Baylon, Alcantar, MycIntyre,
                                                          9
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 10 of 15

 1     Amaya and Severens for monetary damages in their official and individual capacities.

 2             “Suits against state officials in their official capacity ... should be treated as suits against

 3     the State.” Hafer v. Melo, 502 U.S. 21, 25 (1991); Holley v. Cal. Dep’t of Corr., 599 F.3d 1108,

 4     1111 (9th Cir. 2010) (treating prisoner’s suit against state officials in their official capacities as a

 5     suit against the state of California). An official capacity suit “represent[s] only another way of

 6     pleading an action against an entity of which an officer is an agent.” Kentucky v. Graham, 473

 7     U.S. 159, 165 (1985) (citation omitted). Such a suit “is not a suit against the official personally,

 8     for the real party in interest is the entity.” Id. at 166 (emphasis in original).

 9             “The Eleventh Amendment bars suits for money damages in federal court against a state,

10     its agencies, and state officials acting in their official capacities.” Aholelei v. Dep’t of Public

11     Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). Therefore, Plaintiff’s claim for monetary damages

12     against each of the named defendants in their official capacity is barred by the Eleventh

13     Amendment.

14                     B.      First Amendment - Retaliation

15             Allegations of retaliation against a prisoner’s First Amendment rights to speech or to

16     petition the government may support a section 1983 claim. Silva v. Di Vittorio, 658 F.3d 1090,

17     1104 (9th Cir. 2011); Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); see also

18     Valandingham v. Bojorquez, 866 F. 2d 1135 (9th Cir. 1989); Pratt v. Rowland, 65 F.3d 802, 807

19     (9th Cir. 1995). “Within the prison context, a viable claim of First Amendment retaliation entails

20     five basic elements: (1) An assertion that a state actor took some adverse action against an inmate
21     (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

22     exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

23     correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005); accord Watison v.

24     Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012); Silva, 658 at 1104; Brodheim v. Cry, 584 F.3d

25     1262, 1269 (9th Cir. 2009).

26             At the pleading stage, the Court finds that Plaintiff states a cognizable claim for retaliation
27     against Defendants Hicks, Amaya, Alcantar, MycIntyre, Baylon and Sanchez in their individual

28     capacities arising from allegations that defendants set him up for assault on November 9, 2017.
                                                            10
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 11 of 15

 1     Plaintiff also states a cognizable claim for retaliation against Defendants Hicks, Amaya, Alcantar,

 2     MycIntyre, Baylon, Sanchez and Severens based on their attempt to improperly assign Plaintiff

 3     outside of his designated EOP mental health level of care unit and place him in an occupied cell

 4     after a direction that he receive a single cell placement.

 5                    C.      Eighth Amendment – Failure to Protect

 6            Prison officials have a duty under the Eighth Amendment to protect prisoners from

 7     violence at the hands of other prisoners or others because being violently assaulted in prison is

 8     simply not part of the penalty that criminal offenders pay for their offenses against society.

 9     Farmer, 511 U.S. at 833-34; Clem v. Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009); Hearns v.

10     Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). However, prison officials are liable under the

11     Eighth Amendment only if they demonstrate deliberate indifference to conditions posing a

12     substantial risk of serious harm to an inmate; and it is well settled that deliberate indifference

13     occurs when an official acted or failed to act despite his knowledge of a substantial risk of serious

14     harm. Farmer, 511 U.S. at 834, 841; Clem, 566 F.3d at 1181; Hearns, 413 F.3d at 1040.

15            At the pleading stage, the Court finds that Plaintiff has stated a cognizable claim against

16     Defendants Sanchez, Hicks, Baylon, Alcantar, MycIntyre, and Amaya in their individual

17     capacities for their failure to protect him from assault by Inmate Hall on November 9, 2017.

18     Plaintiff does not state a cognizable claim against Defendant Severens arising out of the

19     allegations involving Inmate Hall. There is no allegation that Defendant Severens knew of a

20     serious risk of harm from this specific inmate.
21                    D. Single Cell Status

22            Insofar as Plaintiff complains that he originally should have assigned single cell status,

23     there is no fundamental right in placement in a single or two-person prison cell. A prisoner does

24     not have a constitutional right to be housed in a single cell. See Rhodes v. Chapman, 452 U.S.

25     337, 347-48 (1981) (holding that double-celling does not violate Eighth Amendment when it does

26     not involve conditions amounting to unnecessary and wanton pain). An inmate has no
27     constitutional right to a particular security classification or housing. See Meachum v. Fano, 427

28     U.S. 215, 224–25 (1976) (no liberty interest protected by the Due Process Clause is implicated in
                                                          11
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 12 of 15

 1     a prison’s reclassification and transfer decisions); see also Myron v. Terhune, 476 F.3d 716, 718

 2     (9th Cir. 2007). Neither the Eighth nor the Fourteenth Amendment endows prisoners with a right

 3     to be housed in a particular part of the prison or with a particular inmate. See Meachum, 427 U.S.

 4     at 224–25 (no liberty interest in placement in particular facility); Allen v. Purkett, 5 F.3d 1151,

 5     1153 (8th Cir.1993) (no Due Process right to be housed in a certain barrack or housing unit or

 6     with certain inmates); Bjorlin v. Hubbard, No. CIV S–09–1793, 2010 WL 457685, *1 (E.D. Cal.

 7     Feb. 4, 2010) (same). The deficiencies in this claim cannot be cured by amendment.

 8                    E. Fourteenth Amendment – Due Process – Grievances

 9            Insofar as Plaintiff’s Due Process claim is based on the processing and resolution of his

10     appeals/grievances, Plaintiff’s complaint fails to state a cognizable claim. “The Fourteenth

11     Amendment’s Due Process Clause protects persons against deprivations of life, liberty, or

12     property; and those who seek to invoke its procedural protection must establish that one of these

13     interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Plaintiff does not a have

14     protected liberty interest in the processing of his appeals/grievances, and therefore, he cannot

15     pursue a claim for denial of due process with respect to the handling or resolution of his appeals.

16     Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams, 855 F.2d 639, 640

17     (9th Cir. 1988)). These deficiencies cannot be cured by amendment.

18                    F. Fourteenth Amendment - Equal Protection

19            To the extent Plaintiff is pursuing an Equal Protection claim based on his status as a

20     mental health patient, Plaintiff’s complaint also fails to state a cognizable claim. The Equal
21     Protection Clause requires that persons who are similarly situated be treated alike. City of

22     Cleburne, Tex. v. Cleburne Living Center, 473 U.S. 432, 439, (1985); Shakur v. Schriro, 514 F.3d

23     878, 891 (9th Cir. 2008). An equal protection claim may be established by showing that

24     defendants intentionally discriminated against a plaintiff based on his membership in a protected

25     class, Comm. Concerning Cmty. Improvement v. City of Modesto, 583 F.3d 690, 702– 03 (9th

26     Cir. 2009); Serrano v. Francis, 345 F.3d 1071,1082 (9th Cir. 2003), or that similarly situated
27     individuals were intentionally treated differently without a rational relationship to a legitimate

28     state purpose, Engquist v. Oregon Department of Agr., 553 U.S. 591, 601–02 (2008); Village of
                                                         12
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 13 of 15

 1     Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580,

 2     592 (9th Cir. 2008).

 3            Plaintiff has not shown that he was discriminated against because of his membership in

 4     any protected class, as “neither prisoners nor mentally ill persons qualify as a protected class for

 5     equal protection purposes.” Garrett v. Gastello, No. CV 20-4057-PA (JEM), 2020 WL 3963749,

 6     at *6 (C.D. Cal. July 13, 2020) (citing City of Cleburne, 473 U.S. at 445-46, and Heller v. Doe by

 7     Doe, 509 U.S. 312, 321 (1993)). “The mentally ill are . . . not a suspect class for equal protection

 8     purposes.” Parrish v. Macomber, No. 2:17-cv-1959 AC P, 2020 WL 3260086, at *2 (E.D. Cal.

 9     Apr. 21, 2020), report and recommendation adopted, No. 2:17-cv-01959-TLN-AC, 2020 WL

10     3254135 (E.D. Cal. June 16, 2020). Nor has Plaintiff shown that he was intentionally treated

11     differently than other similarly situated inmates without a rational relationship to a legitimate

12     state purpose. Plaintiff’s conclusory statements about discrimination do not suffice. Therefore, he

13     has not stated any claim for a violation of his Fourteenth Amendment rights. Plaintiff has been

14     unable to cure the deficiencies in this claim.

15            IV.     Ex Parte Motion

16            Plaintiff filed his amended complaint and ex parte motion while housed at the California

17     Medical Facility. (ECF No.32 at 27.) By his ex parte motion, Plaintiff requests that the Court

18     direct CSP-Corcoran to send his property to him at the California Medical Facility. (Id. at 28.)

19     However, Plaintiff is no longer housed at the California Medical Facility and has returned to CSP-

20     Corcoran, where his property is reportedly located. Accordingly, the Court will recommend that
21     Plaintiff’s ex parte motion be denied as moot.

22            V.      Conclusion and Recommendation

23            Based on the above, the Court finds that Plaintiff's second amended complaint states the

24     following cognizable claims: (1) retaliation in violation of the First Amendment against

25     Defendants Hicks, Amaya, Alcantar, MycIntyre, Baylon, and Sanchez in their individual

26     capacities arising out of the November 9, 2017 assault; (2) retaliation in violation of the First
27     Amendment against Defendants Hicks, Amaya, Alcantar, MycIntyre, Baylon, Sanchez and

28     Severens in their individual capacities arising out of their attempt to improperly assign Plaintiff
                                                          13
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 14 of 15

 1     outside of his designated EOP mental health level of care unit and place him in an occupied cell

 2     after a direction that he receive a single cell placement; and (3) failure to protect from assault by

 3     Inmate Hall on November 9, 2017 in violation of the Eighth Amendment against Defendants

 4     Hicks, Amaya, Alcantar, MycIntyre, Baylon and Sanchez in their individual capacities. Plaintiff

 5     fails to state any other cognizable claims. Despite being provided with the relevant pleading and

 6     legal standards, Plaintiff has been unable to cure the remaining deficiencies and further leave to

 7     amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

 8            Accordingly, IT IS HEREBY RECOMMENDED as follows:

 9            1.      This action proceed on Plaintiff’s second amended complaint, filed on December

10     5, 2019, on the following cognizable claims: (1) retaliation in violation of the First Amendment

11     against Defendants Hicks, Amaya, Alcantar, MycIntyre, Baylon, and Sanchez in their individual

12     capacities arising out of the November 9, 2017 assault; (2) retaliation in violation of the First

13     Amendment against Defendants Hicks, Amaya, Alcantar, MycIntyre, Baylon, Sanchez and

14     Severens in their individual capacities arising out of their attempt to improperly assign Plaintiff

15     outside of his designated EOP mental health level of care unit and place him in an occupied cell

16     after a direction that he receive a single cell placement; and (3) failure to protect from assault by

17     Inmate Hall on November 9, 2017 in violation of the Eighth Amendment against Defendants

18     Hicks, Amaya, Alcantar, MycIntyre, Baylon and Sanchez in their individual capacities;

19            2.      All other claims be dismissed from this action based on Plaintiff’s failure to state

20     claims upon which relief may be granted; and
21            3.      Plaintiff’s ex parte motion for relief be denied as moot.

22            These Findings and Recommendation will be submitted to the United States District Judge

23     assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

24     (14) days after being served with these Findings and Recommendation, Plaintiff may file written

25     objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

26     Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
27     ///

28     ///
                                                          14
     Case 1:18-cv-01324-NONE-BAM Document 37 Filed 08/06/20 Page 15 of 15

 1     specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 2     on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,

 3     923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
       IT IS SO ORDERED.
 5

 6        Dated:     August 6, 2020                             /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         15
